The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 6-53, 56, 58-81 and 85 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot be dependent from another multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.  Examiner notes that had the claims been in proper form most if not all would have been treated with the art of record.  
Claims 1-3, 5, 54-55 and 82-84 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1-2 and 54-55 are directed to device or kit for assessing platelet quality or quantifying platelets.  Each claim has a wherein clause/paragraph that sets forth properties related to the closed configuration of the plate including language that attempts to use the sample to define certain properties.  Since the sample is not positively recited as an element of the device or kit and its volume is not specified, it creates questions of clarity.  For example, whether or not the sample will have a thickness that is regulated by the two plates will depend of the sample volume and/or the spacing between the plates.  For examination purposes, this wherein clause will be treated as follows: “wherein in the closed configuration the spacers on one or both of the first and second plates contact the respective sample surface of the other plate forming a volume of highly uniform thickness regulated by the spacers and confined by the respective sample surfaces.”  Claim 3 and 5 depend from at least one of these claims and fail to correct the problem.  Claims 82-84 are dependent upon claim 55 which is a kit claim without steps (a)-(e).  Since there is no antecedent basis for steps (a)-(e) in claim 55, it is not clear what it any further limitation is intended through the limitation of claims 82-84.  Examiner notes that these claims would be proper if actually dependent from a proper method claim.  Additionally, it would be good if the claim preamble were actually consistent with the claim(s) from which it depends and the type of limitations in the body of the claim (i.e. a claim dependent from a kit claim would have a preamble with only “The kit of claim” and actually limit the elements of the kit).  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 82-84 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Since claim 55 is a kit claim and doesn’t provide antecedent basis for steps (a)-(e), the limitation of claims 82-84 does not provide any further limitation to the kit of claim 55.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1-5, 54-55, 57 and 82-84 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hall (US 4,022,521) in view of Kummrow or alternatively Kummrow in view of Hall.


With respect to claims 1-3 and 54-55, it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the device of Hall as the sample holder in the system and method of Kummrow because of its intended use in such analyses as taught by Hall and its ability to produce a precisely controlled the specimen thickness and facilitate the examination of uniform, extremely thin samples as taught by Hall and the fact that Kummrow teaches that placing a cover slip on top of the fluid resulted in a constant thickness of the liquid layer to avoid vignetting by different heights of the liquid.  Alternatively, it would have been obvious to one of ordinary skill in the art at the time the application was filed to replace the Petri dish/coverslip structure of Kummrow with the slide with spacing posts/coverslip structure taught by Hall because they both produce a biological fluid with constant thickness for analysis by similar apparatus as explained above.  With respect to claims 54-55, the predetermined uniform height of Hall (2 to 3 microns) is within the height specified by these claims.  With respect to claims 4 and 57, it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the method of Kummrow on platelets since as taught by Kummrow the calcein dye stains platelets and can be detected by the optical system.  With respect to claim 5, at least the calcein dye taught by Kummrow is within the scope of those being claimed.  With respect to claims 82-84, the claims are of the same scope as claim 55 from which they depend (see the rejection under 35 U.S.C 112(d) above), thus the obviousness explanation of claim 55 also covers these claims.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art relates to structures and/or methods for analyzing/counting cells such as platelets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797